El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
*429Artemio Ortiz Pérez falleció el primero de febrero de 1944 bajo testamento abierto otorgado el 23 de junio de 1938. En su testamento desheredó a su único descendiente, su bija Georgina Ortiz Zapata, habida en su primer matrimo-nio, e instituyó como su única heredera a su segunda esposa, María Seda. El 11 de marzo de 1944 su heredera testamen-taria y su citada hija formalizaron en documento privado un contrato de transacción que literalmente dice:
“Contrato de Transacción. Comparecen: de una parte, doña María Seda vda. de Ortiz, mayor de edad, viuda, propietaria y vecina de Lajas, Puerto Rieo¡; de la otra parte, Georgina Ortiz Zapata, mayor de edad, casada con Antonio Cruz, de oficios domésticos y vecina de San Juan, Puerto Rico, y de común acuerdo exponen:
“1. Que la compareciente de la primera parte es viuda de don Artemio Ortiz Pérez y la compareciente, de la segunda parte es hija del matrimonio que en primeras nupcias celebrara el fenecido Arte-mió Ortiz Pérez con la señora Eduarda Zapata.
“2. Que a pesar de ambas partes tener conocimiento del testa mentó otorgado por don Artemio Ortiz Pérez ante el notario Leo Irizarry en 23 de junio de 1938 por escritura número cuarenta, ambas partes han decidido llegar al acuerdo que. más adelante se expone con .el propósito de evitar enojosos litigios y acciones judi-ciales.
“3. Que es convenio de las partes que una vez tasados los bienes dejados a su fallecimiento por el causante y deducidos de dichos bienes los que hubo el causante con carácter privativ'tí, la cuota usu-fructuaria del cónyuge supérstite doña María Seda vda. de Ortiz, las deudas y bajas del capital inventariado y los gananciales corres-pondientes también al cónyuge supérstite pertenecerán a la compa-reciente Georgina Ortiz Zapata.
“4. Que a doña María Seda vda. de Ortiz le pertenecerán una vez hechas las deducciones correspondientes a las deudas de socie-dad de gananciales y los bienes privativos de su fenecido esposo don Artemio Ortiz Pérez, la mitad del caudal hereditario y su cuota usu-fructuaria como cónyuge supérstite.
“5. Que los bienes privativos al difunto Artemio Ortiz Pérez corresponderán a su hija la compareciente de la segunda parte Georgina Ortiz Zapata.
“6. Las partes aceptan este documento por encontrarlo redactado de acuerdo con su voluntad y deseo.
*430“En San Germán, Puerto Rico, a once de marzo de mil nove-cientos cuarenta y cuatro.
“(Firmados) M¡aría Seda Vda. de Ortiz, Georgina Ortiz Zapata, Antonio; Cruz.
“Aff. número 1131. Suscrito ante mí por doña María Seda vda. de Ortiz, Georgina Ortiz Zapata y Antonio Cruz, de las ci<rcunstan-'eias personales arriba expresadas, a quienes doy fe de conocer boy personalmente en San Germán, Puerto Rico, a once de marzo de mil novecientos cuarenta y cuatro.
“(Firmado) Luisa María Capó. (Hay un sello de rentas inter-nas de veinticinco centavos y estampado el notarial que dice: ‘Luisa María 'Capó, Abogado-Notario de Puerto Rico.’)”
Después de otorgado este contrato, Georgina Ortiz Zapata solicitó en la corte inferior la administración judicial de los bienes relictos por su padre. Alegó que Artemio Ortiz Pérez había fallecido, que ella era su hija legítima y que, aunque había sido* desheredada pof su padre, estaba en con-diciones de impugnar la desheredación. Refiriéndose al con-trato de transacción, alegó “que además de la peticionaria Georgina Oriis Zapata, la única persona con derecho a su-cesión en los bienes del finado ... es su viuda doña María Seda, cuyo domicilio es Lajas, Puerto Rico.” (Bastardillas nuestras.) Alegó además que el finado dejó bienes sujetos a partición, expresando su valor, naturaleza y situación, y que el testador no hizo nombramiento de albacea ni de ad-ministrador ni de contador partidor de sus bienes en el ameritado testamento. Alegó por información y creencia la inexistencia de deudas, y terminó con súplica de que se nom-brase un administrador judicial, proponiéndose a sí misma para el cargo “por ser la persona de mayor interés en la herencia. ’ ’
Radicó la viuda una moción solicitando se desestimase la petición de administración judical por:
1. Carecer Georgina Ortiz Zapata de personalidad para solicitar la administración judicial, por no ser heredera for-zosa;
*4312. No ser ella una de las personas que con arreglo a la ley pueden solicitar la administración judicial;
3. No proceder la administración judicial cuando existe testamento, y
4. Pertenecer a la heredera testamentaria todos los bienes de la herencia.
Por estipulación de las partes, previa aprobación de la corte, se procedió a discutir las cuestiones de derecho plan-teadas por la opositora, acordándose posponer la vista del caso en su fondo para después de haber sido resueltas las cuestiones de derecho. Siguiendo el orden lógico, la primera cuestión que resolvió la corte de distrito fué si G-eorgina Ortiz Zapata tenía capacidad legal para solicitar el nombra-miento de administrador judicial.
El artículo 556 del Código de Enjuiciamiento Civil, invo-cado por la corte inferior, determina quiénes son las perso-nas con capacidad legal para solicitar la administración judicial de los-bienes de un finado, a saber: (■&) el albacea testamentario, y en caso de que el testador no lo hubiese nombrado o no dejase testamento válido, (6) el cónyuge su-pérstite, o (c) cualquier heredero forzoso, o (d) cualquier persona que se presente como heredero testamentario, o (e) legatario, o (/) cualquier acreedor con título escrito no ase-gurado.
Resolvió la corte que a virtud del contrato de transacción la desheredación había quedado sin efecto y que la peticio-naria era por consiguiente una heredera forzosa, y como tal tenía capacidad para solicitar la administración judicial. Esa conclusión fué el resultado de los siguientes razona-mientos :
“Si bien es verdad que de acuerdo con el testamento a que se hace referencia tanto en la petición como en la oposición, la peticio-naria fué desheredada por su padre el finado Artemio Ortiz Pérez y el testamento, es prima facie válido, no es menos cierto que a vir-tud de un contrato de transacción celebrado entre la peticionaria Georgina Ortiz Zapata y la opositora María Seda vda. de Ortiz, esta *432última instituida única y universal heredera en dicho testamento, se convino expresamente en dejarlo sin efecto en su totalidad, resti-tuyéndose a virtud de ello la aguí peticionaria en todos sus derechos y acciones en relación con los bienes dejados a su fallecimiento por el causante como si tal testamento no hubiese existido.
“Dicho contrato de transacción fué transcrito literalmente en la petición, se halla suscrito ante notario y no ha sido atacado por la opositora. Tal contrato así suscrito tiene para las partes, de acuerdo con las disposiciones del artículo 1735 del Código Civil, la autoridad de cosa juzgada. . . .
(< i=:s , =» * =» « * *
“Es evidente, pues, que habiendo este documento de transacción restituido a la peticionaria en todos sus derechos de heredera forzosa, ésta tiene un derecho claro de acuerdo con el artículo 556 del Código de Enjuiciamiento Civil de Puerto' Rico a que se ha hecho referen-cia, a solicitar la administración judicial de los bienes del finado Arte-mio Ojrtiz Pérez.
“De resolver esta corte lo contrario, se estaría forzando a la peticionaria a incoar un procedimiento de nulidad de testamento a todas luces innecesario y académico, ya que la sentencia que pudiera recaer en el mismo no dispondría otra cosa que lo expresamente con-venido por las partes en el contrato de transacción antes mencio-nado.” (Bastardillas nuestras.)
Solicitó la viuda la reconsideración, y la corte al dene-garla entre otras cosas dijo:
“Para los efectos de este convenio [el contrato de transacción] no era necesario atacar o negar la validez del testamento, ya que meramente, según se desprende de las alegacions, se convino pres-cindir de sus disposiciones para no dar lugar a acciones judiciales entre la peticionaria y la opositora.” (Bastardillas nuestras.)
Ex profeso ¡heñios transcrito literalmente el con-trato de transación porque del mismo surge el error mani-fiesto en que incurre la corte de distrito al asegurar que a virtud de dicho contrato se convino expresamente en dejar sin efecto en .su totalidad el testamento y que consecuente-mente Georgina Ortiz Zapata fué restituida en todos sus de-rechos y acciones sobre los bienes relictos por su padre y *433en todos sus derechos de heredera: forzosa como si tal tes-tamento no hubiese existido. Pero aparte de que María Seda viuda de Ortiz no podía legalmente convenir tal cosa, como veremos más adelante, lo que ella realmente convino fué ceder los bienes que le correspondían como heredera vo-luntaria de su esposo, reteniendo ella su participación en los gananciales y el usufructo que le concede la ley. En nin-guna parte del contrato se convino en dejar sin efecto el testamento y considerarlo, como dice el juez de la corte inferior, como si nunca hubiera existido. Ni mucho menos se convino en restituir a la hija desheredada en el status de heredera forzosa.
Tampoco puede argüirse que al ceder María Seda viuda de Ortiz a G-eorgina Ortiz Zapata sus derechos sobre los bie-nes de la herencia, implícitamente dejó sin efecto la deshe-redación y restituyó a la citada hija en todos sus derechos de heredera forzosa. El testamento es, como dice Manresa, fundamento y raíz de la sucesión testada y ley para los he-rederos, reguladora de la sucesión después de la muerte del causante. Muerto éste, su viuda, como heredera voluntaria, adquirió desde ese momento el dominio de los bienes here-ditarios y consecuentemente quedó capacitada para enaje-narlos. En efecto, mediante el contrato de transacción cedió a Georgina Ortiz Zapata su derecho a los bienes de la he-rencia con excepción del usufructo vidual que conservó. No cedió ella, conforme aparece del contrato, sus derechos como heredera, ni podía cederlos, pues tales derechos no llegan hasta el extremo de poder subrogar en su condición de he-redera a una persona que no sólo no fué instituida como tal, si que fué desheredada por el testador. Esto es así porque dé conformidad con el artículo 619 del Código Civil, la for-mación del testamento, como acto personalísimo que es, no puede delegarse en todo ni en parte, ni puede dejarse al ar- ' bitrio de un tercero la subsistencia del nombramiento dé he-' *434rederos o legataiúos.1 A este efecto dice Scaevola, - Código Civil, tomo XII, pág. 185:
“Diversos son los motivos que explican la disposición del artículo 669 y la del 670, constituyendo e)l 671 una excepción de lo que el último ordena; pero convienen, por ñn, los tres en la idea y nece-sidad de que la institución testamentaria esté otorgada exclusivamente por el testador, sin que terceras personas, ya sean extrañas a aquélla o ya favorecidas en la herencia, compartan las atribuciones que a un solo individuo le son debidas por las leyes.” (Bastardillas nuestras.)
Evidentemente María Seda vda. de Ortiz tiene perfecto derecho a renunciar la herencia, pero no tiene autoridad loara convenir que se prescinda del testamento y considerarlo como si no hubiera existido. Si se considerase el testamento como inexistente, ¿de dónde surgiría su facultad para dis-poner de los bienes hereditarios a favor de Georgina Ortiz?
Tampoco convino la heredera instituida en dejar sin efecto la desheredación, pero aunque lo hubiera convenido habría sido ineficaz. El dejar sin efecto la desheredación sólo puede, tener lugar mediante la reconciliación del ofensor y del ofen-dido, Código Civil, artículo 781, o mediante pronunciamiento judicial cuando la desheredación se hubiere hecho sin expre-sión de causa o por causa cuya certeza, si fuere contradicha, no se probare, o cuando la causa no fuese alguna de las es-pecificadas por la ley. El dejar sin efecto la desheredación anula la institución de herederos solamente en cuanto perju-dique al desheredado, pero valdrán los legados, mejoras y demás disposiciones testamentarias en lo que no perjudiquen a dicha legítima. Código Civil, artículo 776.
En el presente caso el testador ni los tribunales han de-jado sin efecto la desheredación. Y la circunstancia de que la desheredada tenga hijos, probado que fuere ese hecho en *435la correspondiente acción judicial, sólo dará lugar a que és-tos, en concurrencia con la heredera voluntaria, adquieran su derecho a la legítima que hubiera correspondido a su madre.
El argumento de que en un pleito incoado por la peti-cionaria la sentencia que pudiera recaer no dispondría otra cosa que lo expresamente convenido por las partes en el contrato de transacción, es insostenible, porque en dicho con-trato la viuda, aún suponiendo que hubiera podido convenir en considerar como- inexistente el testamento, no lo hizo. A lo más que podría ser competida por sentencia sería a cum-plir lo pactado en el contrato, o sea a trasmitir a Georgina Ortiz Zapata los bienes hereditarios con excepción de la cuota vidual. Tal sentencia no convertiría en manera al-guna a Georgina Ortiz en heredera forzosa de su padre.

Careciendo Georgina Ortiz Zapata de capacidad legal para solicitar la administración judicial, es errónea la reso-lución de 28 de jimio de 1944 que declaró sin lugar la mo-ción de desestimación radicada por María Seda viuda de Ortiz y también lo es la resolución de 5 de Octubre de 1944 que denegó la reconsideración. Procede anularlas y devol-ver el caso a la corte inferior para que desestime la peti-ción de Georgina Ortiz Zapata en la cual solicitó la admi-nistración judicial de los bienes relictos por Artemio Ortiz Pérez.


(1)Este principio tiene su excepción en el art. 620, que dice:
"Podrá el testador encomendar a un tercero la distribución de las cantidades que deje en general a clases determinadas, como a los parientes, a los pobres o a los establecimientos de beneficencia, así como la elección de las personas o esta-blecimientos a quienes aquéllas deban aplicarse. ”